Case 5:17-cv-00551-LHK Document 333-3 Filed 12/12/19 Page 1 of 7




                        EXHIBIT 2
       Case 5:17-cv-00551-LHK Document 333-3 Filed 12/12/19 Page 2 of 7




                          UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

                                   SAN JOSE DIVISION


CHRISTINA GRACE and KEN POTTER, )
Individually and on Behalf of All Others, )
Similarly Situated,                       )
                                          )
       Plaintiffs,                        )
                                          )
       v.                                 )       Case No. 5:17-cv-00551-LHK
                                          )
APPLE, INC.,                              )
                                          )
       Defendant.                         )
____________________________________)



                    Expert Report of Professor Justine S. Hastings, Ph.D.



               HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
         Case 5:17-cv-00551-LHK Document 333-3 Filed 12/12/19 Page 3 of 7




is the period before the Break became publicly known and could be incorporated into customers’

willingness to pay in the resale market. The “damages period” is the period after the Break

occurred, potentially affecting the value of the phones in the used market. The “damages” period

can be compared to the “benchmark” period to estimate how prices changed as a result of the

harmful act, holding other demand and supply factors constant.

         41.      As an economist, I specify a model that relates the price of the product in question

to demand and supply factors that affect price based on economic principles and facts about the

market. This regression model captures the effect of the harmful act on price by including a

“dummy variable” – a variable that captures the difference in price during the period the harmful

act was in effect, controlling for the influence on price of other demand and supply factors. This

approach is called the Dummy Variable Approach of calculating damages. 64 The demand and

supply factors in the model determine what price would have been but-for the harmful act; the

dummy variable captures the impact of the harmful act relative to the but-for price.

         42.      Demand factors that affect the price of a used phone include the age of the model, 65

the brand of the model, and other features of the model, such as color, storage size, and condition.66

These are the primary factors that customers choose when deciding how much they are willing to



64
  See, e.g., Justine S. Hastings and Michael A. Williams, “What is a But-For World?,” Antitrust (2016), vol. 31, pp.
102-108; ABA Section of Antitrust Law (2017), Proving Antitrust Damages: Legal and Economic Issues, 3rd Ed.,
American Bar Association, Ch. 6, Section F; McCrary, J. and Rubinfeld, D. (2014), “Measuring Benchmark
Damages in Antitrust Litigation,” Journal of Econometric Methods, vol. 3, pp. 63-74; and ABA Section of Antitrust
Law (2014), Econometrics: Legal, Practical, and Technical Issues, 2nd ed., American Bar Association, Ch. 12.
65
  See Hall Deposition, at 32:5-8 (“Q. Okay. Other than the condition, does the age of the phone impact the value
that you would provide to the customer? A. Age?·Yes.”). See also Hall Deposition, at 32:9-11 (“Q. Does the model
of the phone impact -- impact the value? A. Yes.”)
66
  Zeinfeld Deposition, at 20:19-21:4 (“Q. But would it have the impact -- would it have an impact on how -- like,
for example, in the process that you were describing of the price being provided to Apple, would it have an impact
on that pricing, the month-to-month pricing? A. Well, the -- the device does itself. Q. Mm-hmm. A. And what
operating system is on the device is almost irrelevant. It’s the device that you’re giving the value on, the device, the
memory, the color, the cosmetic.”).



                                                                                                                      21
            Case 5:17-cv-00551-LHK Document 333-3 Filed 12/12/19 Page 4 of 7




pay for a used phone, as demonstrated by the fact that data on these factors are collected by

platforms when determining how much a used phone is worth (see Appendix III, Tables A1 and

A2). They are also primary factors cited by industry experts deposed in this case who utilize the

data collected from consumers as described in Tables A1 and A2 to manage used phone buy-back

and resale programs. 67

           43.      Several supply factors may affect the probability that individuals sell their used

phones. A primary factor is the release of new models, which would increase the value to current

phone owners of selling their current phone to upgrade to the latest model. 68

           44.      Macroeconomic factors such as measures of economic wellbeing, like GDP, may

also affect price as they affect individuals’ decisions to make purchases, such as used or new

phones, and may also affect individuals’ price sensitivity which in turn impacts market prices. 69

Thus, these factors may affect both supply and demand as they affect the rate at which individuals

may purchase new phone models and resell their existing phones, as well as the rate at which

individuals purchase used phones and their price sensitivity when making a purchase.




67
   Zeinfeld Deposition, at 18:15-24. See also Hall Deposition, at 32:12-14 (“Q. Does the amount of storage, you
know, 8 gig, 16 gig, 32 gig, impact the amount of value? A. Yes.”). “Jailbroken” is not a primary factor affecting the
vast majority of used phone prices. (Zeinfeld Deposition, at 60:14-22. See also Plott Deposition, at 40:10-20 and
43:1–12.) Operating system is also not a primary factor affecting the price of used phones. (Plott Deposition, at
39:14-22. See also Zeinfeld Deposition, at 40:9 – 41:4, 56:5 – 57:16, and 72:4-7.) Hall Deposition, at 37:7-10 (“Q.
Does the operating system model that is on the device when the consumer provides the device to AT&T impact the
trade-in value? A.·No.”).
68
   Zeinfeld Deposition, at 18:15-24 (“Q. How is it determined how much Brightstar pays Apple for those devices?
A. We tell Apple every month what the upcoming month’s value will be per model. Q. And what factors go into the
determination of that price? A. It’s a endless list. It’s where the marketplace is, the time -- it’s the time of year
compared to new product being introduced. It’s how many generations old the device might be. It’s memory size.
It’s looking at the history of what grade of product had been coming in through that source. It’s supply of inventory
in the marketplace. And I’m sure there’s many more.”). See also Hall Deposition, at 32:15-21 (“Q. The timing of the
resell from the customer to AT&T relative to releases of new models, would that impact the price? A. Yes. Q. How?
A. You release a new device, such as an Apple 6 or 6S, and the 5 declines in value.”)
69
     N. Gregory Mankiw (2011), Principles of Microeconomics, 6th ed., Cengage Learning, p. 70.

                                                                                                                   22
        Case 5:17-cv-00551-LHK Document 333-3 Filed 12/12/19 Page 5 of 7




       45.     Specifically, I estimate the impact of the Break on the value of iPhone 4 and iPhone

4S models in the used market by estimating a multivariate regression model where the log of used

phone prices is the dependent (outcome) variable. I capture the impact of the Break using a dummy

variable which equals zero before the Break and one after the Break. I control for demand variables

including the age of the model of the phone that is for sale, a time trend to capture overall demand

trends in the market, and dummy variables that capture the relative value of different

manufacturers, colors, storage sizes, conditions, and carriers of phones. I control for factors that

may affect the supply of used phones, such as events related to releases of new models of phones

by each manufacturer. I also control for macroeconomic factors such as GDP that may affect the

demand for and supply of used phones. Dummy variables for each month of the year capture

seasonal effects in demand and supply, and I include indicators for the weeks surrounding

Christmas each year to account for holiday demand effects. I also control for several promotions

run for the iPhone 4 and iPhone 4S.

    IV.C.      Model Results

       46.     Table 1 presents results from my multivariate regression model. Column 1 presents

the model results using data from AT&T. Column 2 presents results using data from Best Buy,

and column 3 presents results using the EcoATM data. In each regression, I use the log of Sale

Price as the dependent variable. The variable denoted “Impact” measures the effect of the Break

on the prices of used iPhone 4 and 4S models relative to other phone models and controlling for

other demand and supply factors. The coefficient on Impact is negative and highly significant in

all three columns.




                                                                                                 23
        Case 5:17-cv-00551-LHK Document 333-3 Filed 12/12/19 Page 6 of 7




                                        TABLE 1
             MULTIVARIATE REGRESSION MODEL RESULTS FOR PERCENT DIMINUTION IN
                            VALUE RESULTING FROM THE BREAK

                                           (1)                   (2)                         (3)
        Dependent Variable:
                                        AT&T                  Best Buy                   ecoATM
        Log Resale Price

        Impact                         -0.122***             -0.136***                  -0.267***
                                         (0.001)               (0.002)                    (0.003)
        Log Time                       -0.240***             -0.033***                  -0.268***
                                         (0.001)               (0.001)                    (0.005)
        Log Model Age                  -0.194***             -0.030***                  -0.135***
                                         (0.001)               (0.002)                    (0.003)
        Log US GDP                    -22.047***             -1.618***                 -28.835***
                                         (0.038)               (0.120)                    (0.190)

        Observations                  6,761,984              1,941,517                  2,051,892
        R-squared                       0.930                  0.787                      0.767

        Percent Diminution
        in Value                       -11.45%                -12.67%                    -23.45%
        Notes:
        Standard errors in parentheses. *** p<0.001, ** p<0.01, * p<0.05, + p<0.10.
        All regression specifications include: monthly controls, Christmas season controls, controls for
        new releases of Apple and Samsung phones, controls for promotions of iPhone 4 and iPhone 4s,
        and fixed effects for the full interaction of phone model, phone condition, phone carrier, and
        phone storage size. For Best Buy, the specification also includes controls for color of the phone.



       47.      The final row translates the Impact coefficients into estimates of percent diminution

in value. The coefficient of -0.122 in the AT&T column translates into an 11.45% reduction in the

value of the used iPhone 4 and iPhone 4S models due to the Break; the coefficient of -0.136 in the

Best Buy column translates into a 12.67% reduction in value; and the coefficient of -0.267 in the

third column corresponds to a 23.45% reduction in value.

       48.      The signs and magnitudes of other coefficients in the model make economic sense.

Prices of a used phone model decline over time and with the model’s age; the coefficients on the

log of time and the log of age are both negative and significant. The coefficient on log of GDP is

negative, implying that when GDP increases, prices of used phones fall. This indicates that used


                                                                                                             24
        Case 5:17-cv-00551-LHK Document 333-3 Filed 12/12/19 Page 7 of 7




I declare that the foregoing is true and correct to the best of my knowledge. Executed on this 13th

day of July at _________ Providence, RI ___________________.



                                      ________________________
                                      Justine S. Hastings




                                                                                                 30
